DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive. In reference to applicant’s argument that Suitou et al does not teach speed control, attention is directed to col. 1 lines 60-62 as well as col. 3 lines 63-67 to col. 4 lines 1-65 where Suitou et al describes how the speed of the motor/compressor is adjusted using current/temperature/torque information. The speed is adjusted by adjusting the current and the current is adjusted by operating inverter 53. Therefore, the examiner still believes Suitou et al teaches the invention as recited in the pending claims. The rejection of the pending claims will be modified based on the amendment to the independent claims.
Additionally, the benefits or purpose of the recited invention are not part of the pending claims and said information is not given any patentable weight.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





4.	Claim(s) 1-4, 6, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suitou et al (US Patent 6526772).
Claims 1 and 6, Suitou et al teaches a motor control device for a compressor comprising: a controller 51 that includes a means for controlling a speed of a motor 27 based on a predetermined speed by performing a first control which delivers a high torque to the motor, or a second control which allows the system to be more efficient; and a switching determination unit that switches between the first and the second control based on a detected motor speed determined using sensor group 54 and a time elapsed from star-up of the motor (see col. 4 lines 25-67 and col. 5 lines 1-45). Suitou et al also describes in col. 4 lines 8-24 that the speed of the motor/compressor is adjusted/controlled based on a parameter such as temperature, wherein the controlling of the speed goes through inverter 53.
Claim 2, it has been held that a recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to perform. It does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138)
Suitou et al shows in fig. 2 a relationship between the motor torque and the motor speed, wherein the speed changes from zero (at start-up) to a threshold value and a second mode of operation (ON/OFF mode of operation, see col. 4 lines 42-51) is used to control the motor when the motor has reached a threshold. Suitou et al also describes the mode of operation would change based a predetermine time “t” (see for example col. 5 lines 7-22).
Claims 3 and 10, Suitou et al teaches the compressor control device switching from a start-up speed operation mode to an ON/OFF operation mode based on 
Claims 4 and 11, Suitou et al teaches measuring the motor current which is directly proportional to the motor torque (see the description of sensors 54).
Claim 9, Suitou et al describes for example in col. 3 lines 45-47 that their controller 51 includes a CPU, memory means, an I/O interface for automatically controlling the motor.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suitou et al (US Patent 6526772).
Suitou et al discloses the claimed invention except for the specific value for predetermined time period. It would have been obvious to one person of ordinary skill in the art at the time the invention was filed to choose one second as the predetermined period of time, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846